Citation Nr: 1202519	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-00 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left and right knee arthritis.

2.  Entitlement to disability rating in excess of 10 percent for a left knee disability from January 24, 2006, to June 24, 2008.

3.  Entitlement to a disability rating in excess of 10 percent for a left knee disability from June 25, 2008, to the present.  

4.  Entitlement to a disability rating in excess of 10 percent for a right knee disability from January 24, 2006, to June 24, 2008.  

5.  Entitlement to a disability rating in excess of 10 percent for a right knee disability from June 25, 2008, to the present.  

6.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability from January 24, 2006, to June 24, 2008.  

7.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability from June 25, 2008, to the present.

8.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability from January 24, 2006, to June 24, 2008.  

9.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability from June 24, 2008 to the present.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to January 1994

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2007, the Veteran testified before a Decision Review Officer (DRO) during a formal hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

The issue of increased ratings for the claimed left knee, right knee, left ankle, and right ankle disabilities from June 25, 2008, to the present being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current low back disorder is etiologically related to his service-connected bilateral knee disabilities.  

2.  The evidence of record dated from January 24, 2006, to June 24, 2008, does not show that the Veteran's left knee flexion was limited to 45 degrees or his left knee extension was limited to 10 degrees.

3.  The evidence of record dated from January 24, 2006, to June 24, 2008, does not show that the Veteran's right knee flexion was limited to 45 degrees or his right knee extension was limited to 10 degrees.

4.  The preponderance of the evidence dated from January 24, 2006, to June 24, 2008, shows that the Veteran's left ankle disability was manifested by nor more than a moderate limitation of motion.

5.  The preponderance of the evidence dated from January 24, 2006, to June 24, 2008, shows that the Veteran's right ankle disability was manifested by nor more than a moderate limitation of motion.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder, to include as secondary to service-connected bilateral knee disabilities, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for a disability rating in excess of 10 percent for a left knee disability from January 24, 2006, to June 24, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.14, 4.40, 4.41, 4.45, 471a, Diagnostic Codes 5010, 5260, 5261 (2011).

3.  The criteria for a disability rating in excess of 10 percent for a right knee disability from January 24, 2006, to June 24, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.14, 4.40, 4.41, 4.45, 471a, Diagnostic Codes 5010, 5260, 5261 (2011).

4.  The criteria for a disability in excess of 10 percent for a left ankle disability from January 24, 2006, to June 24, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1- 4.3, 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5271 (2011).

5.  The criteria for a disability in excess of 10 percent for a right ankle disability from January 24, 2006, to June 24, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1- 4.3, 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in February 2006, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect of such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  

In this case, the Veteran was provided pertinent information with regards to his claims in a May 2008 letter, as well as a November 2007 Statement of the Case (SOC).  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

With respect to the Dingess notice requirements, in light of the Board's denial of the Veteran's increased rating claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  As the Board is granting the claim for service connection for a low back disorder in the decision below, the RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In an April 2008 statement, the Veteran asserted that the VA joints examination he was provided in March 2008 was inadequate with which to evaluate his service-connected orthopedic disabilities.  Specifically, he claimed that the VA failed to use any type of measuring devices when evaluating his range of motion and no X-ray examinations were conducted to determine the extent of his arthritic conditions.  

The Board has reviewed the March 2008 VA joints examination report and finds that the examination appears to have been adequate.  The Board is entitled to assume that the VA examiner performed an appropriate inspection of the Veteran, as is customary, and as reflected by the detailed clinical findings noted in the examiner's report.   Indeed, the March 2008 VA joints examiner specifically noted in his report that a goniometer was used to measure the range of motion of the Veteran's bilateral knees and bilateral ankles.  The examiner performed a clinical assessment of the Veteran's knees and ankles and there is no indication the physician believed that further testing was necessary with respect to the claimed disorders.  While the Veteran was not afforded X-ray examinations of his bilateral knees and ankles during the March 2008 examination, the examiner reviewed the entire claims file, to include the results of VA X-ray examinations conducted in June 2006.  There is no indication of any inadequacies with the March 2008 VA examination.  The United States Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  See Ashley v. Derwinski, 2 Vet. App. 307, 308- 09 (1992) (quoting U.S. v. Chem. Foundation, Inc., 272 U.S. 1, 14- 15, 71 L. Ed. 131 47 S.Ct. 1 (1926)); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("[t]he [presumption of regularity] doctrine this allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary").  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.  The Veteran has not offered any evidence to rebut the clinical findings and opinion from the March 2008 examination, other than his lay beliefs that the examination was not properly conducted and that the results were inadequate.  The Board finds that the Veteran has not met his burden of rebutting the presumption of regularity with regards to the March 2008 VA joints examination, and that the examination report obtained is adequate for the purpose of deciding the Veteran's claims.  On this record, the Board finds that the duty to assist has been met as there is no reasonable possibility that any further assistance to the Veteran would be capable of substantiating his claims.  38 U.S.C.A. § 5.103A.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a);  Allen v. Brown, 7 Vet. App. 439 (1995).

After determining that all relevant evidence has been obtained, the Board must then assess the credibility and probative value of proffered evidence of record as a whole.  See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Low Back Disorder

The Veteran essentially claims that service connection is warranted for his low back disorder.  Specifically, he contends that his claimed back condition is related to his service-connected left knee and right knee disabilities.  He essentially claims that his service-connected bilateral knee conditions have caused changes in his gait, resulting in his back condition.

As an initial matter, the Board notes that the Veteran was granted service connection for a left knee disability and a right knee disability by way of an August 1994 rating decision. 

The Veteran's service treatment records have been reviewed and include intermittent reports of low back pain.  Service treatment records dated in February 1973 and December 1974 show that he reported experiencing back pain, in addition to stomach pain.  He was assessed with an urinary tract infection and an upper respiratory infection, respectively.  The November 1993 retirement report of medical examination shows that the clinical examination of the spine and musculoskeletal system was normal.  On the associated November 1993 report of medical history, the Veteran denied having recurrent back pain.

Post-military medical records document the Veteran's reports of low back pain.  A September 1996 medical record includes his report of recurrent low back pain with radiation into his right leg.  Subsequent treatment records dated in June 1996, January 2004, April 2004, and December 2004 show treatment for low back pain.

In support of his claim, the Veteran submitted a February 2006 letter from his private chiropractor, J.C.C., D.C.,  in which he was reported to have been diagnosed with lumbalgia and osteoarthritis of the lumbar spine.

The Veteran underwent a VA Compensation and Pension examination in June 2006, at which time the examiner reviewed the claims file.  The Veteran related a history of low back pain for the past two years, without any specific injury.  Instead, he related his low back symptomatology to his service-connected bilateral knee and bilateral ankle disabilities.  The Veteran underwent a clinical examination and was diagnosed with lumbar degenerative disc disease.  Based on the Veteran's history, his review of the claims file, and the examination results, the examiner opined that the Veteran's lumbar degenerative disc disease with right lower extremity radiculopathy was not caused by or the result of trauma during his military service.  He further opined that the Veteran's lumbar degenerative disc disease was a standalone entity that was neither "made adjunct nor aggravated" by his bilateral ankle or bilateral knee disabilities.  

In March 2008, the Veteran underwent a VA joints and spine examination.  The VA examiner indicated that the claims file was reviewed in conjunction with performing the examination.  The Veteran reported a history of low back pain with radiation into his right leg.  On the physical examination, the Veteran was noted to have a slightly antalgic gait.  The clinical examination resulted in a diagnosis of lumbar degenerative disc disease with radiculopathy.  The VA examiner noted his review of the medical literature, specifically an article in which concurrent radiographic and clinical diagnosis of osteoarthritis or degenerative changes in the knees were noted to be important risks factors in the progression of lumbar spine disc degeneration.  Based on this, in combination with the Veteran's subjective history of altered gait mechanics secondary to his service-connected knee and ankle problems, the examiner opined that it was more likely than not that the Veteran's lumbar degenerative disc disease with radiculopathy was directly related to his service-connected knees. 

The Veteran submitted a March 2010 letter from his private treating physician, W.L.W., M.D., Ph.D., in further support of his claim for service connection.  Dr. W.L.W. reported that the Veteran underwent a lumbar laminectomy and foraminotomy in January 2010, during which the physician noted a significant amount of arthritis in the Veteran's back.  He commented that arthritis, like the Veteran's, was due to long standing trauma and irritation overtime, typically over years.  The physician noted that the Veteran was service connected for arthritis in his knees and ankles and that his military service involved lifting heavy objects and wearing heavy backpacks.  He also noted the Veteran's history of low back pain for years.  Dr. W.L.W. opined that the Veteran's "prior back condition" resulted in his current condition, which ultimately led to his need for surgery.

After a careful review of the evidence of record, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran currently diagnosed low back disorder is related to his service-connected bilateral knee disabilities.  As a point of relative equipoise as been reached with respect to the claimed disorder, the Board must resolve all doubt in the Veteran's favor and grant the claim for service connection for a low back disorder.

The Veteran has generally alleged the his current low back degenerative disc disease is related to his service-connected bilateral knee disabilities.  Although the Veteran is not competent to provide an opinion as to the etiology of his claimed disorder, he is competent to report his current symptomatology and the onset of his symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, the Veteran has consistently reported throughout the pendency of his appeal that his low back disorder began after the onset of his bilateral knee arthritis and that he has experienced an altered gait.  The Board finds the Veteran's testimony to be competent as there are no conflicting statements in the record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The medical evidence, however, includes contradictory opinions as to whether the Veteran current low back disorder is related to his service-connected bilateral knee disabilities.  Included in the claims file is the June 2006 Compensation and Pension examiner's opinion that the Veteran's low back disorder was not caused by his military service or aggravated by his bilateral knee disabilities.  In contrast, the March 2008 VA examiner essentially concluded, following his review of the claims file and medical literature, as well as the clinical examination of the Veteran, that his low back disorder was more likely than not related to his service-connected bilateral knee disabilities.  While the June 2006 Compensation and Pension examiner's opinion was also rendered following a review of the claims file and clinical examination of the Veteran, the Board does not find the VA examiner's opinion to be of a greater probative value.  Specifically, the Compensation and Pension examiner did not provide a detailed rationale to support his opinion against the claim.  See generally, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Essentially, the Board finds that the medical evidence has placed the record in equipoise as to whether the Veteran's low back degenerative disc disease is related to his service-connected bilateral knee disabilities, and accordingly, the Board must resolve this issue in favor of the Veteran.

After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay testimony and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the evidence in this case is not unequivocal, it has nonetheless placed the record in relative equipoise.  Accordingly, the claim of entitlement to service connection for a low back disorder, as secondary to service-connected bilateral knee disabilities, is granted.

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Factual Background- Left Knee and Right Knee Disabilities

The Veteran claims that his left and right knee disabilities are more severe than what is reflected by the currently assigned 10 percent disability ratings. Both disabilities are rated under Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5260 pertains to limitation of flexion of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5010 pertains to arthritis due to trauma.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under Diagnostic Code 5260, limitation of flexion of the knee to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrant a 30 percent evaluation.  Diagnostic Code 5260.  Diagnostic Code 5261 provides that limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation to 15 degrees warrants a 20 percent evaluation and limitation to 20 degrees warrants a 30 percent evaluation.  Diagnostic Code 5261.  The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.

Standard motion of a knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Board notes that Diagnostic Code 5010 instructs that traumatic arthritis is to be evaluated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is no compensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 (knee, other impairment) or 5258-5259 (cartilage impairments), and 5010 (for arthritis due to trauma), where there is X-ray evidence of arthritis in addition to recurrent subluxation, lateral instability, or symptoms of locking, pain, and effusion related to the removal or dislocation of semilunar knee cartilage, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.

The claims file reflects that the Veteran underwent a VA Compensation and Pension joints examination in June 2006 to assess the severity of his left and right knee disabilities.  The Veteran complained of retropatellar pain, popping, clicking, and intermittent swelling of his bilateral knees.  He denied any locking.  He also reported having increased pain with household chores or any type of squatting or kneeling.  The Veteran stated that he had limited relief of his symptoms with the use of anti-inflammatory agents.  

On the physical examination, the Veteran demonstrated normal heel-toe gait, without the use of any assistive devices.  The left knee was of a normal clinical contour and there was no evidence of intraarticular effusion.  Testing of the active range of motion of the left knee revealed forward flexion to 110 degrees and extension to 0 degrees.  Moderate pain was produced with palpation over the mediolateral joint line space.   Passive range of motion testing resulted in pain.  The cruciate and collateral ligaments were intact, without evidence of an instability pattern.  Lachman's, anterior drawer, and McMurray's examinations were negative.  The examination revealed moderate patellofemoral crepitus with terminal extension.  The left knee neurovascular status was intact.    

The physical examination revealed that the right knee was of a normal clinical appearance.  The examination was negative for intraarticular effusion.  Active range of motion testing revealed forward flexion to 110 degrees and extension to 0 degrees.  Palpation over the mediolateral joint line space resulted in moderate pain.  Pain was also produced on passive range of motion of the right knee.  Lachman's, anterior drawer, and McMurray's examinations were negative.  Moderate patellofemoral crepitus was noted with terminal extension and the examination was positive for patella grind.  The neurovascular status of the right knee was intact.    

The X-ray examinations of the bilateral knees revealed moderate patellofemoral arthritis.  The clinical impression was bilateral moderate osteoarthritis of the knees.  With respect to the DeLuca criteria, the examiner noted that treadmill testing had to be discontinued after one minute and thirty seconds because the Veteran developed a moderate antalgic gait.  The Veteran performed squats, but only completed five repetitions due to his low back pain.  Reexamination of the knees did not demonstrate any swelling or loss of range of motion.  However, the Veteran did demonstrate a persistent, moderate antalgic gait in the left lower extremity in reference to his service-connected left knee.  The examiner concluded that the Veteran's bilateral knee arthritis would give him difficulty with standing for protracted periods of time or kneeling.  He was rated as a limited community ambulatory without the aid of an orthopedic assistive device, as directly related to his service-connected left knee.

The Veteran described his bilateral knee symptomatology during the July 2007 formal hearing.  He reported having bilateral knee pain daily.  He stated that he sometimes loss mobility in his left knee and that he would fall.  He also reported swelling, a "crackle," stiffness, and soreness in his knees.  He denied any giving way of his right knee, but reported experiencing grinding of the joint.   The Veteran testified that his pain medication had recently been increased due to his symptomatology.  According to the Veteran, he often walked with a limp and used a brace on his left knee.  

In March 2008, the Veteran underwent an additional VA joints examination.  He reported having daily pain in his knees.  Additional symptoms included instability in the left knee with crepitus and stiffness.  The Veteran reportedly wore a brace on his left knee on a chronic basis for additional support of his joint.  He was able to ambulate for approximately five minutes before having to stop and rest due to worsening pain in his knees, ankles, and back.

The physical examination revealed that the Veteran walked with a slightly antalgic gait.  There was no evidence of edema in the knees or ankylosis.  The examiner noted that a goniometer was used to measure the Veteran's active and passive range of motion.  He demonstrated left knee range of motion from -5 to 100, with pain throughout.  Right knee range of motion was from -5 to 90, with pain throughout.  Repetitive testing was unchanged from baseline for either knee.  Anterior and posterior drawer tests were negative for evidence of anterior cruciate ligament or posterior cruciate ligament instability, bilaterally.  There was no evidence of medial collateral ligament or lateral collateral ligament instability on the right or left with varus and valgus testing.  McMurray testing was negative for medial or lateral meniscus entrapment in the left or right knee.  Following the examination, the Veteran was diagnosed with degenerative changes of the left knee and right knee.  He reiterated that other than what was already reported, there was no objective evidence of painful motion and repetitive testing range of motion values remained unchanged from baseline testing without pain, fatigue, weakness, or incoordination.

Analysis- Bilateral Knee Disabilities from January 24, 2006, to June 24, 2008

Based on a thorough review of the record, the Board finds that the preponderance of the evidence dated during the period on appeal is against an evaluation in excess of 10 percent for increased rating for a left knee disability or a right knee disability from January 24, 2006, to June 24, 2008, under Diagnostic Codes 5260 or 5261.  As noted above, a 10 percent disability rating is warranted under Diagnostic Codes 5260 and 5261 for limitation of flexion of the knee to 45 degrees and limitation of extension of the knee to 10 degrees.  The medical evidence in this case shows that the Veteran's left knee range of motion was from -5 to at least 100 degrees, with pain, and his right knee range of motion was from -5 to at least 90 degrees, with pain.  Thus, the medical evidence of record does not show that compensable disability ratings are warranted for either knee based on a limitation of the range of motion under either Diagnostic Codes 5260 or 5261.

The Veteran has been shown on X-ray examination to have osteoarthritis in both knees.  As noted above, where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X-ray confirmation of the affected joint will warrant a 10 percent disability rating under Diagnostic Code 5003.  Also, under Diagnostic Code 5003, a 10 percent disability rating may apply where limitation of motion is absent, but there is X-ray evidence of arthritis involving two or more major joints or involving two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a major joint.  In this case, the Veteran has noncompensable limitation of motion of both his left and right knees.  However, the Veteran has been granted 10 percent disability ratings for his knees under a diagnostic code predicated upon limitation of motion (Diagnostic Code 5260).  As the Veteran is already in receipt of 10 percent disability ratings under a diagnostic code predicated upon limitation of motion, he is not entitled to a separate 10 percent rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

In so determining, the Board recognizes the Veteran's reports of bilateral knee pain, soreness, cracking, popping, soreness, grinding, swelling, and giving way.  While the Veteran has reported experiencing these symptoms, to include pain, he has not asserted any changes in the range of motion of his knees during the time periods on appeal.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's left knee and right knee disabilities are contemplated in the current evaluations for limitation of motion.  As noted above, the medical evidence dated throughout the period on appeal shows that the range of motion of the Veteran's left knee generally ranged from -5 to at least 100 degrees, with pain, and his right knee generally ranged from -5 to at least 90 degrees, with pain.  Even taking into account the limitation of motion due to pain, his left knee and right knee disabilities are still noncompensable under VA regulations.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has considered whether higher disability ratings may be assigned under other relevant diagnostic codes.  Diagnostic Code 5256, ankylosis, is not applicable in this case, as there is no evidence of ankylosis of the left or right knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Indeed, the Veteran has displayed an ability to flex and extend both knees as noted above.  Therefore, a higher disability rating under Diagnostic Code 5256 is not warranted.  Higher ratings under Diagnostic Code 5257 for knee impairment with recurrent subluxation or lateral instability are also not warranted based on the evidence of record.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the Veteran has reported that his left knee would give way and there is evidence of right knee grinding and bilateral knee crepitus during the June 2006 examination, the March 2008 VA examination was negative for objective evidence of lateral instability or subluxation in either knee.  As there is no indication of recurrent subluxation or lateral instability, separate ratings under Diagnostic Code 5257 are not warranted.

In considering the applicability of other diagnostic codes, the Board notes that Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.  In this regard, the Board finds that separate ratings would not be warranted under Diagnostic Code 5258 because there is no history of a meniscus tear or surgery in either knee during the time periods on appeal.  Also, the medical evidence of record does not show that there are dislocations with frequent episodes of locking and effusion into the joints.  As noted above, in June 2006 and March 2008, there was no objective evidence of effusion, subluxation, or instability.  A separate rating for removal of the semilunar cartilage under Diagnostic 5259 is also not warranted, as there is no evidence that the Veteran underwent surgery on either knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  The Board also finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.

Factual Background- Left Ankle and Right Ankle Disabilities

With respect to these claims, the Veteran contends that his left ankle and right ankle disabilities warrant ratings higher than the currently assigned, separate 10 percent ratings.  The Veteran's left and right ankle disabilities are currently rated under Diagnostic Code 5010-5271.   Diagnostic Code 5010 pertains to traumatic arthritis and Diagnostic Code 5271 provides the rating criteria for limited motion of the ankle.  

Under Diagnostic Code 5271, a 20 percent evaluation for marked limitation of ankle motion.  A 20 percent disability rating is the highest possible schedular rating under Diagnostic Code 5271.  Higher disability ratings of 30 and 40 percent are possible under Diagnostic Code 5270 with evidence of ankylosis.

Normal motion of the ankle is described as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

Ratings higher than 20 percent may be assigned under Diagnostic Code 5270 upon a showing of ankylosis.  Ankylosis has been defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Under Diagnostic Code 5270, a 20 percent evaluation is assigned for ankylosis of the ankle in plantar flexion less than 30 degrees.  A 30 percent rating is warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  A 40 percent rating evaluation is the maximum evaluation permitted under the amputation rule.  See 38 C.F.R. § 4.68.

As explained previously, arthritis due to trauma under Diagnostic Code 5010 is rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X- ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Turning the merits of the claims, the Veteran underwent a VA joints Compensation and Pension examination in June 2006 to determine the severity of his bilateral ankle disabilities.  He reported a history of bilateral ankle pain dating back to his military service.  The Veteran's symptomatology was treated with the use of anti-inflammatory agents, with minimal relief.  He reported an increase in his bilateral ankle pain with the performance of household chores.  His symptoms were reported to include stiffness, popping, clicking, and intermittent swelling of his bilateral ankles.  

On the physical examination, the Veteran's ankles were noted to be normal in appearance.  There was no evidence of intraarticular effusion.  Dorsiflexion and plantar flexion of the bilateral ankles were both to 24 degrees.  The anterior drawer sign for both ankles was 1+ for instability.  Pain was noted upon palpation of the right and left anterior talotibial joints.  The neurovascular status of both ankles was intact.  The associated X-ray examinations revealed early osteoarthritis of the left and right ankles.  Following the examination, the clinical impression was early bilateral osteoarthritis of the ankles with residual 1+ instability pattern.  With regards to the DeLuca criteria, the examiner noted that the reexamination of the Veteran's ankle after repetitive testing did not demonstrate any swelling or further loss of range of motion.  

The Veteran underwent an additional VA joints examination in March 2008, at which time he continued to report experiencing constant bilateral ankle pain.  Additionally, he reported experiencing occasional swelling, worse in his left ankle versus his right.  He denied any instability, heat, redness, recurrent subluxation, dislocations, or flare ups with regards to his ankles.  The Veteran reportedly wore supportive boots that went above the level of the ankle for added stability.  He stated that he was able to walk for approximately five minutes prior to needing to stop due to pain in his ankles, knees, and back.  

The physical examination of the bilateral ankles revealed trace edema in the ankles, bilaterally.  The Veteran was noted to walk with a slightly antalgic gait.  There was no ankylosis of the bilateral ankles.  His bilateral ankle range of motion was measured with a goniometer and revealed dorsiflexion of both ankles from 0 to 20, without complaints of pain.  Plantar flexion of both the right and left ankles was from 0 to 45 degrees, with mild pain throughout.  Repetitive testing was unchanged from baseline for both ankles.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia or the fibula on the right or the left ankle.  Following the examination, the Veteran was diagnosed with degenerative changes of the left ankle and the right ankle.  The examiner reiterated that other than what was already reported, there was no painful motion objectively noted on the repetitive testing range of motion; the range of motion values were unchanged from baseline testing without pain, fatigue, weakness, or incoordination.     

Analysis- Bilateral Ankle Disabilities from January 24, 2006, to June 24, 2008

Examining the evidence described above in light of the rating criteria demonstrates an increased evaluation is not warranted for either the left ankle or the right ankle disabilities for the period of January 24, 2006, to June 24, 2008.  The June 2006 examination revealed bilateral dorsiflexion to 24 degrees, indicating normal range of motion.  The March 2008 VA examination similarly revealed that the Veteran demonstrated normal range of motion for his ankles, as dorsiflexion of both ankles was from 0 to 20 degrees and bilateral plantar flexion was from 0 to 45 degrees, with pain.  Essentially, the available medical evidence does not show that the Veteran had significant loss of plantar flexion or dorsiflexion of either ankle.  Since the Veteran's bilateral ankle disabilities were not characterized by marked loss of range of motion of the ankle for this time period, an increased 20 percent rating is not warranted under Diagnostic Code 5271 for either ankle.  In the present case, the evidence of record reveals complaints of ankle pain.  Indeed, while ankle pain is recognized, the objective evidence simply fails to demonstrate that such pain resulted in additional functional limitation comparable to the next-higher 20 percent rating under Diagnostic Code 5271 for either ankle.  Thus, the Board finds that there was no limitation of motion shown that more nearly approximated or rose to the level of marked as envisioned by the rating schedule.

The Board has considered whether a higher rating may be warranted under another Diagnostic Code.  As the evidence does not reflect ankylosis of either ankle, a higher rating is not warranted under Diagnostic Code 5270, pertaining to ankylosis of the ankle.

The Board also considered the application of 38 C.F.R. §§ 4.40, 4.45; however, the Veteran did not demonstrate additional limitation of motion from pain, swelling, fatigue, and weakness.  Specifically, both the June 2006 and March 2008 examiners considered the effect of repetitive motion and consistently noted in the clinical findings that repeated motion did not result in further limitation of motion.  As the VA examinations considered the result of painful motion, and there was no additional limitation of motion due to pain, an increased evaluation based solely on pain is not warranted.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Therefore, the Board finds that the preponderance of the evidence is against the claims for increased ratings for the service-connected bilateral ankle disabilities, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Conclusion- Increased Rating Claims

With regard to all claims, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  The Veteran is certainly competent to report that his symptoms are worse and that higher ratings are warranted for his disabilities.  Layno v. Brown, 6 Vet. App. 465, 470 (1990).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

Additionally, the Board has considered whether any of the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability ratings that have been assigned for the Veteran's bilateral knee and bilateral ankles disabilities contemplate the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disabilities that is not contemplated by the schedular criteria.  Indeed, for the ratings upheld herein, higher ratings are available for the claimed disabilities, but the Veteran's symptomatology with respect to these disorders simply did not meet the criteria for higher ratings for any of the time periods on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In deciding the Veteran's increased rating claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal periods.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities in issue, such that increased evaluations are warranted.

In reaching these decisions, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a disability rating in excess of 10 percent for a left knee disability from January 24, 2006, to June 24, 2008, is denied.

Entitlement to a disability rating in excess of 10 percent for a right knee disability from January 24, 2006, to June 24, 2008, is denied.

Entitlement to a disability rating in excess of 10 percent for a left ankle disability from January 24, 2006, to June 24, 2008, is denied.

Entitlement to a disability rating in excess of 10 percent for a right ankle disability from January 24, 2006, to June 24, 2008, is denied.


REMAND

Unfortunately, a remand is required with respect to the remaining claims for increased disability ratings from June 25, 2008, to the present.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).

As noted above, the Veteran claims that his bilateral knee and bilateral ankle disabilities are more severe than what is reflected by the currently assigned 10 percent disability ratings.  In a June 25, 2008, statement, he reported essentially that he contacted medical professionals on multiple occasions due to increased pain.  He reiterated his request for increased ratings for his orthopedic disabilities.  Subsequently, in September 2011, he submitted private medical records showing that he underwent surgery on his service-connected right knee in July 2011.  Given the Veteran's statements and the newly submitted medical evidence, the Veteran has essentially claimed that his service-connected left knee, right knee, left ankle, and right ankle disabilities have gotten worse since the last VA examination.  As reflected above, the most recent VA examination of these disabilities was conducted in March 2008.  Thus, the March 2008 examination is over three years old.  In light of the fact that the Veteran's most recent VA examination occurred in March 2008, the medical evidence suggesting an increase in severity, and the Veteran's assertions as to the increased severity of his bilateral knee and bilateral ankle disabilities, the Board finds that additional development is warranted to determine the current severity of the claimed disabilities.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, severity and manifestations of the service-connected left knee, right knee, left ankle, and right ankle disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (19950, 60 Fed. Reg. 43186).  Thus, the Board has no discretion and must remand these claims.

Moreover, it is unclear as to whether all of the private medical records relevant to the Veteran's increased rating claims have been associated with the claims file.  Specifically, the Veteran submitted a July 2011 medical report showing that he underwent surgery on his left knee.  The medical records associated with the surgery performed on his left knee have not been associated with the claims file.  The Board also highlights that the claims file does not include any medical records showing treatment for the claimed bilateral knee and bilateral ankle disabilities occurring after March 2008.  Such records, if extant, may prove beneficial to the Veteran's claims, and would likely be helpful to VA in determining the proper rating assignment for his service-connected orthopedic disabilities.  As such, on remand, the RO/AMC shall contact the Veteran and request that he identify the names, dates, and locations of all VA and/or private medical facilities from which he received medical treatment for his left knee, right knee, left ankle, and right ankle disabilities, to include any surgical procedures, so that any outstanding records may be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and request that he provide the names of all VA and/or private medical facilities and physicians who provided medical treatment for his service-connected left knee, right knee, left ankle, and right ankle disabilities since March 2008.  In so doing, the Veteran must include the dates of said treatment at any of the identified facilities.  Any additional records identified by the Veteran that are not currently associated with the claims file must be obtained by the RO, and must be associated with the claims file.  The RO/AMC shall also insure that all relevant VA records not already of record are obtained and associated with the claims file.

2.  The RO/AMC shall schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of his service-connected left knee and right disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with conducting the examination.

The VA examiner must conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified), in conjunction with conducting the examination of the Veteran.  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the left knee or right knee is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.

The examiner should also specify whether the Veteran has any instability in either knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.

A clear rationale for all opinions and a discussion of the facts and medical principles involved must be provided in a legible report.  However, if any requested opinion cannot be provided without resort to speculation, the examiner must so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the current nature, extent, and severity of his service-connected left ankle and right ankle disabilities.  The claims file shall be made available to and reviewed by the examiner.  The examiner shall note such review, and identify and discuss important medical and lay evidence gleaned there from, in an examination report. 

The examiner then shall describe and discuss the evidence of all relevant bilateral ankle symptomatology.   All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail.  The examiner's findings must specifically include (1) range of motion, (2) the presence of any ankylosis, and (3) any joint abnormalities for each disability.  If possible, the examiner should also consider (4) any additional functional loss on use due to pain on motion or due to flare-ups of the left ankle or right ankle symptomatology.

A clear rationale for all opinions and a discussion of the facts and medical principles involved must be provided in a legible report.  However, if any requested opinion cannot be provided without resort to speculation, the examiner must so state and explain why an opinion cannot be provided without resort to speculation.

4.  The RO/AMC should then readjudicate the Veteran's claims for an increased disability rating.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition following appropriate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


